Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
The applicant contends
Claims 1-20 were rejected under 35 U.S.C. §102 as allegedly being anticipated by 
Diamant et al., U.S. Patent Application Publication No. 2019/0341050 (hereinafter "Diamant"). 
Amended claim 1 is recited below for convenience: 
1. (Currently Amended) A computer-implemented method, executed on a computing device, comprising: 
receiving information associated with an acoustic environment; receiving acoustic metadata associated with audio encounter information received by a first microphone system; 
defining one or more speaker representations based upon, at least in part, the acoustic metadata associated with the audio encounter 
information and the information associated with the acoustic environment, 
wherein the one or more speaker representations include spatial information and spectral information clustered together for each speaker; and 
labeling one or more portions of the audio encounter information with the one or more speaker representations, including the spatial information and the spectral information clustered together for each speaker, and labeling the one or more portions of the audio encounter information with a speaker location within the acoustic environment for 
each speaker, wherein labeling the one or more portions of the audio encounter information with the one or more speaker representations and the speaker location within the acoustic environment includes determining where the speaker location within the acoustic environment is compared to a base of the first microphone system. 
Applicant respectfully submits that Diamant at least fails to anticipate Applicant's 
claimed "defining one or more speaker representations based upon, at least in part, the acoustic metadata associated with the audio encounter information and the information associated with the acoustic environment, wherein the one or more speaker representations include spatial information and spectral information clustered together for each speaker" and/or "labeling one or more portions of the audio encounter information with the one or more speaker representations, including the spatial information and the spectral information clustered together for each speaker, and labeling the one or more portions of the audio encounter information with a speaker location within the acoustic environment for each speaker, wherein labeling the one or more portions of the audio encounter information with the one or more speaker representations and the speaker location within the acoustic environment includes determining where the speaker location within the acoustic environment is compared to a base of the first microphone system." For example, while Diamant may or may not generally recite speaker representations and speaker location, Diamant is not understood to teach that the speaker representations include both spatial information and spectral information clustered together for each speaker.

	The examiner disagrees. The claimed language merely recites “speaker representations”, but fails to specify what constitutes as a speaker representation. The office action clearly associates the recited limitation and the prior art. Please see the office action mailed 10/25/2021. 
Moreover, even assuming arguendo that Diamant teaches "labeling" the audio encounter information with the broader interpretation of Applicant's claimed "speaker representations", Diamant is not understood to teach or suggest labeling the audio encounter information with the amended spatial information and the spectral information clustered together for each speaker. 

	The examiner disagrees. The claimed language merely recites “audio encounter information” and “labeling”, but fails to specify what constitutes as an “audio encounter information” and “labeling” other than the dictionary definition of the term “labeling”. The office action clearly associates the recited limitation and the prior art. Please see the office action mailed 10/25/2021. 
By clear and direct contrast, Applicant claims "defining one or more speaker representations based upon, at least in part, the acoustic metadata associated with the audio encounter information and the information associated with the acoustic environment, wherein the one or more speaker representations include spatial information and spectral information clustered together for each speaker" and "labeling one or more portions of the audio encounter information with the one or more speaker representations, including the spatial information and the spectral information clustered together for each speaker, and labeling the one or more portions of the audio encounter information with a speaker location within the acoustic environment for each speaker, wherein labeling the one or more portions of the audio encounter information with the one or more speaker representations and the speaker location within the acoustic environment includes determining where the speaker location within the acoustic environment is compared to a base of the first microphone system." 


	defining one or more speaker representations based upon, at least in part, the acoustic metadata associated with the audio encounter (Such limitation is not amended. Please see the office action.),
information and the information associated with the acoustic environment (Such limitation is not amended. Please see the office action.), 
wherein the one or more speaker representations include spatial information and spectral information clustered together for each speaker (Fig. 7, label 608 indicates the label of each speaker and associated audio in the conversation or audio encounter information. Label angle indicates the location or spatial information (where) and label when (timing) indicates the spectral information.); and 
labeling one or more portions of the audio encounter information with the one or more speaker representations (Such limitation is not amended. Please see the office action.), 
including the spatial information and the spectral information clustered together for each speaker (Fig. 7, label 608 shows the labeling of each speaker and associated audio, 606. Label Charlie and similar labels indicates the name of the speaker (WHO), angle (where) indicates the spatial information and timing (when) indicates the spectral information. Paragraph 45,52 describes the labels of each speaker within the audio.), and labeling the one or more portions of the audio encounter information with a speaker location within the acoustic environment for each speaker (Fig. 7, label angle, where indicates, for each speaker, the speaker location within the acoustic environment (Fig. 9) of the conversation of audio encounter information. Fig. 7, label 606 shows the audio of the conversation.), wherein labeling the one or more portions of the audio encounter information with the one or more speaker representations and the speaker location within the acoustic environment includes determining where the speaker location within the acoustic environment is compared to a base of the first microphone system (Such limitation is not amended. Please see the office action.). 
	The explanation above shows the claimed language is disclosed by Diamant, hence is not in condition for allowance.
Because of the foregoing discussion, inter alia, Applicant respectfully contends that Diamant at least fails to anticipate the claimed features under 35 U.S.C. §102 because of the absence from Diamant of Applicant's claimed "defining one or more speaker representations based upon, at least in part, the acoustic metadata associated with the audio encounter information and the information associated with the acoustic environment, wherein the one or more speaker representations include spatial information and spectral information clustered together for each speaker" and/or "labeling one or more portions of the audio encounter information with the one or more speaker representations, including the spatial information and the spectral information clustered together for each speaker, and labeling the one or more portions of the audio encounter information with a speaker location within the acoustic peaker, wherein labeling the one or more portions of the audio encounter information with the one or more speaker representations and the speaker location within the acoustic environment includes determining where the speaker location within the acoustic environment is compared to a base of the first microphone system" similarly recited in independent claims 1, 8, and 15. Accordingly, Applicant respectfully requests that the rejection be withdrawn. 

	The examiner disagrees. The rebuttal above provides a clear explanation of the association between the prior art, Diamant and the recited limitations. For such reasons, the claimed language is not in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655